Citation Nr: 1809842	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-37 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, including sciatic nerve disorder and right hip disorder, to include as secondary to service-connected disabilities.


[The issue of entitlement to a rating in excess of 10 percent for neuritis of the fifth cranial nerve is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from November 1991 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judges S. L. Kennedy in June 2010 and K.A. Banfield in November 2016.  Transcripts of both hearings are of record.  

All Veterans Law Judges who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  38 U.S.C. § 7102(a).  Thus, where hearings have been held before two separate Veterans Law Judges on the same issue or issues during the appeal, a third Veterans Law Judge is assigned to the panel.  At the time of the November 2016 hearing, the Veteran waived her right to a hearing before a third Veterans Law Judge. See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
      


REMAND

While further delay is regrettable, the Board finds that additional development is needed. 

In March 2017 correspondence, the Veteran's representative noted that the March 2016 VA examiner did not address the service treatment records noting complaints of low back pain in 1994.  In this regard, service treatment records show that the Veteran was seen in September 1994 with complaint of low back pain since the beginning of her pregnancy.  She was noted to be 28 weeks pregnant at that time and it was also noted the back pain had gotten progressively worse.  She was assessed with low back pain in October 1994 but failed to show for follow-up           in November 1994 and December 1994.  

As the 1994 complaints of low back pain were not addressed in the March 2016 VA medical opinion, an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the March 22, 2016 VA medical opinion on    the Veteran's low back claim. If that examiner is not available, the opinion should be provided by another qualified VA examiner. Following review of the claims file, the examiner is asked to specifically address the notations of low back pain in service treatment records dated in September and October 1994 and indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low   back disability manifested in service or is otherwise related to service.  The examiner should explain why        or why not.    


2.  After undertaking any additional development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in     an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________                    ____________________________
      ANTHONY C. SCIRÉ, JR.                                         S. L. KENNEDY
            Veterans Law Judge                                           Veterans Law Judge
      Board of Veterans' Appeals                                Board of Veterans' Appeals




____________________________
 K. A. BANFIELD 
Veterans Law Judge 
  Board of Veterans' Appeals



Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

